                Case 1:20-cv-12287-RWZ Document 1-2 Filed 12/28/20 Page 1 of 8




                                               Commonwealth of Massachusetts


 BRISTOL, ss.                                                                   TRIAL COimT OF THE COMMONWEALTH
                                                                                vSUPERIOR COURT DEPARTMENT
                                                                                CIVIL DOCKET NO.



     \J\aI(a\ \^JVW { Ro^</V                           PLAINTrFF(S),

 V.




(.              Pv<tv(h>'^                          . DEFENDANT(S)
                                                             SUMMONS



 THIS SUMMONS IS DIRECTED TO C                                                                            .(Defendant's name)

 You arc being sued. The PlaiiUiff(s) named above has started a lawsuit against you. A copy of the Plaintiff's Complaint
 filed against you is attached to this summons and the original complaint has been filed in the (ViTK)!                      Court.
 YOU MUST ACT PROMPTLY TO PROTECT YOUR RIGHTS.

 1.       You mii.st respond to this lawsuit in writing within 20 days. If you do not respond, the. court may decide the
          case against you and award the Plaintiff everything asked for in the complaint. You will also lose the opportunity
          to tell your side of the story. You must respond to this lawsuit In writing even if you e.Kpect to resolve this matter
          with the Plaintiff. If you need more time to respond, you may request an ejrtension of time in writing from
          the Court.
 2.       How to Respond. To respond to this lawsuit, you must file a written response with the court and mail a copy to
          Plaintiffs Attorney (or the Plaintiff, if unrepresented). You can do this by:               ^
      a. Filing your .signed original response with the Clerk's Office for Civil Business,                                       Court.
                                                                                     . (address), by mail or in person. AND
      b. Delivering ui iiiiiiliiig a copy of yum lespuiiie to lite Plainliff'b AUoiiiey/Plaiiilirf at ilie lulluwiiig address.
           [AtMti [iiu)               ?'t-i ft)                            ^                   dtiUMMiQr-jyiA' 0*212/? •
 3.       What to include in your response. .An "Answer" is one type of response, to a Complaint. Your An.swer must
          state whether you agree or disagree with the fact(s) alleged in each paragraph of the Complaint. Some defenses,
          called affirmative defenses, must be staled in your Answer or you may lose your right to use them in court. If
          you have any claims against the Plaintiff (referred to as counterclaims) that are based on the same facts or
          transaction described in the Complaint, then you must include those claims in your Answer. Otherwise, you may
          lose your right to sue the Plaintiff about anything related to this lawsuit. If you want to have your case heard by a
          jury, you must specifically request a jury trial m your Answer or in a written demand for a jury trial that you
          must send to the other side and file with the court no more than 10 days after sending your .Answer. You can also
          respond to a Complaint by filing a "Motion to Dismiss," if you believe that the complaint is legally invalid or
          legally imsufficient. A Motion to Dismiss must be based on one of the legal deficiencies or reasons listed under
          Mass. R, Civ. P. 12. If you are filing a Motion to Dismiis, you must also comply with the filing procedures for
          "Civil Motions" described in the rules of the Court in which the complaint was filed, available at
          www.ina.ss.iiov cotirts/case-let;al-res/rulesofc(.)iiri.
Case 1:20-cv-12287-RWZ Document 1-2 Filed 12/28/20 Page 2 of 8
Case 1:20-cv-12287-RWZ Document 1-2 Filed 12/28/20 Page 3 of 8
Case 1:20-cv-12287-RWZ Document 1-2 Filed 12/28/20 Page 4 of 8
Case 1:20-cv-12287-RWZ Document 1-2 Filed 12/28/20 Page 5 of 8
Case 1:20-cv-12287-RWZ Document 1-2 Filed 12/28/20 Page 6 of 8
Case 1:20-cv-12287-RWZ Document 1-2 Filed 12/28/20 Page 7 of 8
Case 1:20-cv-12287-RWZ Document 1-2 Filed 12/28/20 Page 8 of 8
